Citation Nr: 1146597	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  03-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left knee derangement manifested by instability for the periods from May 1, 2001, to May 4, 2005, and from July 1, 2005.

2.  Entitlement to a separate evaluation for the left knee disability based upon decreased flexion.  

3.  Entitlement to a separate evaluation for the left knee disability based upon decreased extension.

4.  Entitlement to a separate evaluation for the left knee disability based upon degenerative changes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1990.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran's April 2001claim for an increased disability rating was denied in a February 2002 rating decision.  The Veteran disagreed and perfected an appeal.  The Board remanded the claim in a November 2004 decision and denied the claim in a June 2006 decision.  The Veteran appealed the June 2006 Board decision and the Court of Appeals for Veterans Claims (Court) remanded the claim in a November 2007 Order.  The Board remanded the claim for further evidentiary and procedural development in a February 2009 decision.  In August 2011, the Veteran and his spouse presented testimony in support of the Veteran's claim at a hearing in Washington, D.C., before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been included in the Veteran's VA claims folder.


FINDINGS OF FACT

1.  Left knee derangement is manifested by frequent daily locking and daily giving way.
2.  Left knee disability is manifested by limitation of flexion measured as 120 degrees in October 2001 and April 2010. 

3.  Left knee disability is manifested by limitation of extension measured as 10 degrees in October 2001 and 20 degrees in April 2010.   

4.  Left knee disability is manifested by x-ray findings of moderate to severe arthritic changes. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent left knee derangement manifested by instability are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a separate compensable disability rating for left knee disability based upon limitation of flexion are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5260 (2011).

3.  The criteria for a separate 10 percent disability rating effective October 12, 2001, and a separate 30 percent disability rating effective April 22, 2010, for left knee disability based upon limitation of extension are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5261 (2011); Hart v. Mansfield, 21 Vet App. 505 (2007).

4.  The criteria for a separate compensable disability rating for left knee disability based upon degenerative changes are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5003 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher disability rating for his service-connected left knee and contends that VA has not fully rated the knee's symptoms.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further procedural and evidentiary development consistent with the Court's decision.  

The Court had vacated and remanded the Board's June 2006 decision for the Board to provide the Veteran with a medical examination.  In February 2009, the Board remanded the claim to have VA provide the Veteran with a medical examination, which medical examination was conducted in April 2010.  For that reason, the Board finds that the record shows substantial compliance with the Court's November 2007 remand.

The Board also remanded the claim for VA to provide all required notice, request that the Veteran identify all providers of treatment for his service-connected left knee disability and to provide a medical examination of the knee.  A review of the record shows that the Veteran was sent a March 2009 letter which, as discussed in detail below, satisfied the required notice provisions of Title 38 and which requested that the Veteran identify all providers of medical treatment for his service-connected left knee.  

The Board concludes that VA has substantially complied with the February 2009 Board remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters in February 2005, and February 2009 of the evidence required to substantiate a claim for an increased disability rating.  In addition, the Veteran was informed of how VA determines a disability rating and an effective date for a claimed disability in March 2006 and February 2009 letters.  The Board further observes that the Veteran was specifically informed of the rating criteria for his left knee disability in a March 2009 letter.  All letters informed the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  Moreover, the Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that VA obtained the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  As noted above, the Veteran received VA medical examinations, including that provided in April 2010.  As indicated in the Introduction, the Veteran provided testimony at a hearing before the undersigned in August 2011.

For those reasons, the Board finds that VA satisfied the duties to assist and notify the Veteran.  The Board will proceed to a decision on the claim on appeal.

The Veteran's service-connected left knee is evaluated as 30 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010) [Knee, other impairment of, recurrent subluxation or lateral instability].  The 30 percent disability rating has been in effect since November 24, 1997, except for the periods between February 26 and May 1, 2001, and May 5, 2005 to June 30 2005, when the Veteran received a temporary 100 percent disability rating for convalescence after hospitalization.  The Veteran essentially contends that VA has not rated all of the service-connected left knee's symptoms and he seeks disability ratings for those symptoms.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  See 38 C.F.R § 4.40 (2011).

The provisions of 38 C.F.R. § 4.45 state that when evaluating joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

As noted above, the Veteran's left knee disability is currently rated under Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability, and has been evaluated as 30 percent disabling, the maximum percentage available under Diagnostic Code 5257.  The Veteran's contention is that VA has not evaluated all of the separate symptoms caused by the service-connected left knee, and that he is entitled to further compensation under the criteria of separate diagnostic codes that pertain to the specific symptoms he experiences. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence in the record shows that the Veteran's left knee has instability, limited range of motion of the left knee joint and includes x-ray evidence of degenerative changes in the left knee.  For those reasons, the Board will address disability ratings under the criteria of Diagnostic Codes 5003 [arthritis, degenerative], 5260 [leg, limitation of flexion] and 5261 [Leg, limitation of extension], in addition to Diagnostic Code 5257.

Under Diagnostic Code 5003, arthritis substantiated by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With x-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  See Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees is assigned a noncompensable rating; flexion limited to 45 degrees is provided a 10 percent disability rating; flexion limited to 30 degrees is provided a 20 percent disability rating; and, flexion limited to 15 degrees is provided a maximum 30 percent disability.  Under Diagnostic Code 5261, extension of the leg limited to 5 degrees is provided a noncompensable disability rating; extension limited to 10 degrees is provided a 10 percent disability rating; extension limited to 15 degrees warrants a 20 percent rating; extension is limited to 20 degrees is provided a 30 percent rating; where extension is limited to 30 degrees, a 40 percent rating is assigned; and, where extension is limited to 45 degrees, a 50 percent rating is assigned.

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's left knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23- 97.  Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14 as long as each range is compensable under the applicable Diagnostic Code.  See VAOPGCPREC 9-04.

Diagnostic Code 5257

The Veteran has received the maximum schedular evaluation provided by Diagnostic Code 5257 during the pendency of the Veteran's claim, and thus, the Veteran cannot receive a higher schedular evaluation for his left knee under that diagnostic code.  For that reason, the Board finds that entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected left knee manifested by instability is not warranted or available.

Diagnostic Code 5260

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2011).  In October 2001, the examiner reported that the Veteran had 120 degrees of flexion.  The April 2010 VA examiner reported that the Veteran's left knee flexion was 115 degrees and there were objective signs of pain with the last 5 degrees of motion.  Diagnostic Code 5260 provides for a noncompensable disability rating for flexion limited to 60 degrees.  In order for flexion to be compensable, it needs to be limited to 45 degrees.  Thus, the Veteran's reported 115 degrees and 120 degrees of flexion is significantly greater than the criteria for a compensable disability rating provided in Diagnostic Code 5260.  For that reason, the Board finds that a compensable disability rating for the Veteran's left knee disability manifested by limited flexion is not warranted.


Diagnostic Code 5261

In October 2001, extension of the left knee was limited to 10 degrees.  In April 2010, extension was limited to 20 degrees.  Diagnostic Code 5261 provides a 10 percent disability rating when extension is limited to 10 degrees and a 30 percent disability rating when extension is limited to 20 degrees.  For that reason, the Board finds that the Veteran's left knee disability is entitled to a separate 10 percent evaluation as of October 12, 2001, and a 30 percent evaluation as of April 22, 2010 based upon limitation of extension.  This Diagnostic Code addresses the specific limitations of extension, and based upon limitations of extension to 10 and 20 degrees, the Veteran would not be entitled to higher evaluations in excess of 10 percent and 30 percent, respectively.

Because the Veteran's limitation of flexion is not compensable, he would not be entitled to separate evaluations for limitation of extension and limitation of flexion.  See VAOPGCPREC 9-04.

Diagnostic Code 5003

As noted above, when a claimant shows x-ray evidence of arthritic degenerative changes, the rating official determines the level of disability by reference to the appropriate joint range of motion diagnostic code.  If the claimant's limitation of joint motion does not meet the criteria for a compensable disability rating under the range of motion criteria, then Diagnostic Code 5003 provides for a 10 percent disability rating.  In this case, the record is replete with evidence that the Veteran has had degenerative changes in the left knee during the pendency of his claim.  Indeed, the record includes a July 2011 x-ray report that characterizes the Veteran's left knee arthritis as "moderate to severe."  

The provisions of Diagnostic Code 5003 do not apply in this case because, as stated in Note 1 to Diagnostic Code 5003, 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  The Veteran has been granted 10 percent and 30 percent evaluations based upon limitation of motion.  For that reason, the Board finds that an additional 10 percent disability rating under Diagnostic Code 5003 is not warranted.

DeLuca considerations

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. 202.  With regard to Diagnostic Code 5257, the Board observes that 

With regard to the Veteran's symptoms of limitation of range of motion, particularly lack of range of extension, the April 2010 VA examiner stated that "it would be speculative to comment further on range of motion, fatigability, incoordination, pain or flare-ups beyond what is discussed" in the remainder of the examination report.  Essentially, the examiner reported that the Veteran "flexes his knee actively" while sitting in a chair to about 45 degrees and extends "to almost full extension," and reported that the Veteran had objective signs of pain upon movement, but did not have additional limitation of motion after three repetitions.  The Board finds that there is no evidence of additional limitation of motion upon repetitive movement and no evidence of additional limitation of motion because of pain in the April 2010 VA examiner's report.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in this case.

Esteban considerations

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); Fanning v. Brown, 4 Vet. App. 225 (1993).  As is discussed above, the RO awarded service connection for the left knee disability and evaluated based upon laxity of the knee.  That condition is separate and distinct from the condition caused by the limitation of extension of the left knee.  To that extent, the Board has already rated the Veteran's left knee disability under Esteban.  

The Board also notes that the evidence of record shows that the Veteran has had numerous arthroscopic procedures performed on his left knee and that VA examiners have reported that the Veteran's left knee had several healed arthroscopic scars in addition to a well-healed surgical scar from the surgical procedure in 1990.  There was, however, neither evidence of keloid development nor any indication that the scars adhered to underlying tissue.  There is no evidence that the scars cause any limitation of motion of the knee joint.  The April 2010 VA examiner did note that the mid-portion of an approximately 11 centimeter old operative left knee scar is numb, however there was no other numbness noted.  Importantly, the Veteran has not complained of any problems associated with the scars.  Overall, the evidence indicates that the scars are de minimus.  Based on this record, the Board concludes that the evidence does not suggest that a separate disability pertaining to the scars exists.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The Court further held that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent claim for an increased disability rating was filed in April 2001.  In this case, therefore, the relevant time period is from April 2000 to the present.  At all times, the assigned disability rating remained unchanged at 30 percent disabling. 

The evidence includes reports showing the Veteran underwent arthroscopic surgery in February 2001 and the surgical report shows findings of "significant patellofemoral arthritis," in addition to evidence relating to knee laxity.  No report of that period includes an assessment of range of leg motion.  In an October 2001 VA examination report, the Veteran complained of increasing knee pain and that his left knee continued to give way.  The diagnosis includes "significant chondromalacia [and] synovitis."  The Veteran's range of motion was reported as flexion of 120 degrees and extension to 10 degrees.  The October 2001 examiner noted that the Veteran walked with a "slight limp" and used a knee brace.

A February 2005 private medical treatment note shows that the Veteran's knee was swollen and that the Veteran complained of pain and swelling.  The May 2005 arthroscopic surgery report shows degenerative change in addition to conditions regarding laxity.  A February 2009 treatment note by Dr. S.Y. reports the Veteran had "no gross antalgia" and "no gross swelling," but reported positive tests for left knee laxity.  A June 2009 report notes left knee degenerative joint disease.  November 2009 arthroscopic surgery reports indicate the condition of the Veteran's knee, but do not include range of motion ability of the knee.  

In sum, throughout the period under consideration, the medical evidence shows that the Veteran's left knee was painful, had occasional swelling, had constant instability and had limited extension and somewhat limited flexion.  As discussed in detail above, the Veteran's 30 percent disability rating for instability was in effect since 1997 and has remained at the regulatory maximum throughout the pendency of the Veteran's claim and for the entire period for consideration pursuant to Hart.  For that reason, no staged rating will be assigned under that diagnostic code.

The limitation of extension of the Veteran's knee was to 10 degrees in 2001 and 20 degrees in 2010, which is why the Board is staging that evaluation as being 10 percent disabling as of October 2001 and 30 percent disabling as of April 2010.  

As above, the Veteran's lack of range of motion of flexion does not meet the compensable criteria under Diagnostic Code 5260, and, because the Board has awarded a 10 percent disability rating for lack of range of extension of the service-connected left knee, a 10 percent disability rating under Diagnostic Code 5003 is not for application.  See Note 1, Diagnostic Code 5003.  Thus, staged ratings under Diagnostic Codes 5260 and 5003 will not be assigned.


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected left knee disability based upon instability is denied.

Entitlement to a separate compensable evaluation based upon limitation of flexion is denied.

Entitlement to a separate 10 percent disability rating from October 12, 2001, to April 21, 2010, which is increased to a separate 30 percent disability rating as of April 22, 2010, for the left knee disability based upon limitation of extension is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a separate disability rating for the left knee disability based upon degenerative changes is denied.


REMAND

Extraschedular consideration

The Board also finds that referral for extraschedular consideration for service-connected left knee disability is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011).  The evidence of record shows that the Veteran's service-connected left knee disability affects his ability to work.  Specifically, the Veteran testified that his service-connected left knee is severely painful on a constant basis and that swelling comes and goes in addition to chronic laxity manifested by the knee giving way on a daily basis.  See August 2011 hearing transcript at pages 10 and 11.  He uses a brace every day and uses a cane in most cases.  See hearing transcript at pages 9 and 12.  The Veteran testified that his knee condition makes it very hard for him to perform his job and that he has missed a considerable number of work days because of the chronic pain and swelling.  See hearing transcript at pages 16 and 17.  Moreover, the Veteran's wife testified that she has observed the way in which the Veteran's left knee affects his ability to participate in family or school activities.  See hearing transcript at pages 19-22.  Therefore, on remand, his claim should be referred to the Director, Compensation and Pension Services, for consideration of an extraschedular disability.

Accordingly, the case is REMANDED for the following action:

Refer the Veteran's claim to the Director, Compensation and Pension Services, for consideration of an extraschedular disability rating for his service-connected left knee disability. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


